DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I, claims 7-10 and 13-16 in the reply filed on 07/16/2021 is acknowledged.
Claims 11-12 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: B1, B2, B3, RA1 and RA2 (see fig.1 – these reference characters were removed from the specification in the amendment dated 09/30/2019).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Given the broadest reasonable interpretation consistent with the instant specification, the term "high strength" with respect to the cold rolled steel sheet employed in instant claims 7-10 and 13-16 are interpreted as a cold rolled steel sheet having a tensile strength (TS) of 980 MPa or more – See paragraphs [0001]-[0002], [0007]-[0008], [0011], [0085] of the original specification filed 09/30/2019. It is suggested that the Applicant integrate this definition (range of strength) into the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over   JP 2004-292891 A of Nakagaito and its English machine translation (JP'891) which was cited in the IDS dated 09/30/2019.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
> 0.15 – 0.45
0.05 – 0.25
Si
0.50 – 2.50 
1.0 or less
Mn
1.50 – 3.00 
0.5 – 3.0
P
≤ 0.050
≤ 0.05
S
≤ 0.0100
≤ 0.02
Al
0.010 – 0.100
≤ 2.0
N
≤ 0.0100
See below

Claim 8: at least one element selected from the group consisting of: Ti: 0.005 – 0.035, Nb 0.005 – 0.035, V: 0.005 – 0.035, Mo: 0.005 – 0.035, B: 0.0003 – 0.0100, Cr: 0.05 – 1.00, Ni: 0.05 – 1.00, Cu: 0.05 – 1.00, Sb: 0.002 – 0.050, Sn: 0.002 – 0.050, Ca: 0.0005 – 0.0050, Mg: 0.0005 – 0.0050, and REM: 0.0005 – 0.0050%
Cr: 0.05 – 1.0
Fe + impurities
Balance
Balance







Regarding claims 7-8, JP 2004-292891 A of Nakagaito and its English machine translation (JP'891) {whole document} teaches {abstract} a high tensile strength hot dip galvanized steel sheet which is sufficiently excellent in a balance of strength-elongation and fatigue properties as the stock for an automobile component; [0001] a high-tensile hot-dip galvanized steel sheet excellent in fatigue characteristics and hole expandability and a method for producing the same, [0034] cold-rolled steel sheet cold-rolled from the hot-rolled steel sheet  wherein the steel has a composition wherein the claimed ranges of the constituent elements) of List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
JP'891 also teaches that [0010] the steel sheet structure is the main phase of ferrite, volume It is composed of a composite structure composed of residual austenite and a low temperature transformation phase of 3% or more, and the ratio of martensite in the low temperature transformation phase is 20% or less, and is a bainite {a low-temperature transformation phase such as bainite and martensite [0013]} and main phase in the low temperature transformation phase wherein [0029] main phase ferrite needs to be 50% or more in volume ratio with respect to the entire structure wherein [0010] 70% or more of the retained austenite has an aspect ratio of 0.2 to 0.4. These teachings reads on the microstructure limitations of the instant claims.
Regarding the claimed limitation of “a percentage of retained austenite having an aspect ratio of 0.5 or less in whole retained austenite is not less than 75% in area fraction”, the prior art teaches [0010] 70% or more of the retained austenite has an aspect ratio of 0.2 to 0.4 which reads on the claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “a percentage of retained austenite present at a Bain group boundary in the retained austenite having an aspect ratio of 0.5 or less is not less than 50% in area fraction”, the prior art teaches [0010] 70% or more of the retained austenite has an aspect ratio of 0.2 to 0.4 which means 70% or more of the retained austenite (which covers 70-100% or retained austenite) in the prior art would have an aspect ratio of 0.2 to 0.4 which means the retained austenite at the Bain group boundary would have a similar range (for example the prior art allows 100% which means all of the retained austenite would have an aspect ratio of 0.2 to 0.4 thereby meeting the claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the N range of the instant claims, the prior art does not explicitly teach of N content in its steel. However, the prior art does not teach of adding N to its steel meaning that any N that would be present in it would be within the range of inevitable impurities. Additionally, instant alloy do not add N and therefore the limit set forth by the instant claim would be a range that can be considered to be a level representing the impurity level of N. Therefore, one skilled in the art would expect the prior art to have N at or below 0.01 mass% as claimed in the instant claims since the prior art does not intentionally add N much like the instant steel.
Regarding claims 9 and 13, although the prior art does not explicitly teach the formulaic expression and the ranges of the instant claims, it is noted that  the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy which are involved in the instant formula (C and Mn) overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above). Therefore, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 10 and 14-16, the prior art teaches that its steel is [0001] a high-tensile hot-dip galvanized steel sheet excellent in fatigue characteristics and hole expandability which would read on the plating layer of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733